UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
                                    )
UNITED STATES OF AMERICA            )
                                    )
            v.                      )                 Criminal No. 81-0306 (PLF)
                                    )
JOHN W. HINCKLEY, JR.               )
                                    )
____________________________________)


                                              ORDER

                The Court held a status conference on January 24, 2013 and a conference call on

January 25, 2013 to discuss with the parties the question of how to proceed in this matter in light

of St. Elizabeths Hospital’s proposed revisions to its petition for conditional release. In view of

the parties’ representations, it is hereby

                ORDERED that the evidentiary hearing in this matter will recommence on

February 25, 2013 at 9:30 a.m. and continue as necessary during the following two days. The

Court anticipates that this supplemental hearing will last no more than three days; it is

                FURTHER ORDERED that the United States Attorney’s Office shall provide the

patient and the Hospital with unredacted copies of the Secret Service reports that the patient has

requested by February 8, 2013; it is

                FURTHER ORDERED that the supplemental expert report of Dr. Raymond F.

Patterson shall be provided to the patient, the Hospital, and the Court by February 15, 2013; it is
               FURTHER ORDERED that the supplemental expert report of Dr. Robert T.M.

Phillips shall be provided to the patient, the Hospital, and the Court by February 21, 2013; and it

is

               FURTHER ORDERED that the Court’s Order of May 26, 2011 regarding access

by Dr. Patterson and Dr. Phillips to the patient and his medical records remains in full effect, and

that the Court’s Protective Order of September 30, 2011 regarding Secret Service surveillance

memoranda remains in full effect.

               SO ORDERED.


                                              /s/______________________________
                                              PAUL L. FRIEDMAN
DATE: January 25, 2013                        United States District Judge




                                                 2